     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 1 of 32




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

       v.                                                       19-CV-1365-S
                                                                15-CR-0002-S
JASON SMITH,

                            Defendant.



         GOVERNMENT’S RESPONSE TO DEFENDANT JASON SMITH’S
        MOTION TO VACATE, SET ASIDE, OR CORRECT HIS SENTENCE


       Defendant Jason Smith (“Defendant”) moves to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. Dkt. 74. The United States of America, by and

through James P. Kennedy, Jr., United States Attorney for the Western District of New York,

David J. Rudroff, Assistant United States Attorney, of counsel, opposes the motion for the

reasons discussed below, and submits the Court should deny the motion without an

evidentiary hearing.



                             PRELIMINARY STATEMENT

       Defendant moves to vacate his conviction and sentence due to allegedly ineffective

assistance of counsel. As a preliminary matter, this motion is precluded by Defendant’s

knowing and voluntary plea, which included a collateral attack waiver. Moreover, even if

Defendant’s motion were not barred by his guilty plea, his contentions are meritless. For the

reasons below, this Court should deny the motion.
      Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 2 of 32




                                                  FACTS

A.      The Investigation, Search Warrants and Suppression Motion

        Defendant pled guilty to two counts of producing child pornography in violation of 18

U.S.C. § 2251. Dkt. 41, 42. Prior to that, Defendant filed a pretrial motion which sought,

among other things, the suppression of evidence seized pursuant to a search warrant issued

by Hon. Penny M. Wolfgang, of the New York State Supreme Court. A 42-44. 1



        In the search warrant application, detective Kern of the Lancaster, New York Police

Department stated that on February 16, 2014 police received a report that a 15-year-old girl

(S.J.) had been missing for several hours.                A 102.     S.J. returned home as detectives

investigated and told the police that she was with an adult male with whom she had

communicated online through Meetme.com.                    A 102-103.       She knew the man only as

“James.” Id. S.J. said that she was at a birthday party, but left because she and “James”

made arrangements for him to pick her up nearby. Id. “James” arrived in a small, grey 4-

door car. Id. After stopping at a Burger King and a dollar store, “James” took S.J. to his

house, gave her alcohol and marijuana, and had sex with her. A 103-04.



        The police then took over the Meetme.com account through which S.J. communicated

with “James.” Pretending to be S.J., the police enticed “James” to call them. Through

police and Department of Motor Vehicle databases, the police quickly learned that the phone

number was associated with 42 Byron Avenue, Tonawanda, New York, where Defendant



1 Defendant appears to have attached the entire appellate record to his motion, and citations to “A__” are to
that record, found at Dkt. 74.

                                                      2
         Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 3 of 32




lived.    Moreover, a vehicle matching the description of “James’” car was registered to

Defendant at that address. A 104-105.



          The police also learned the e-mail address “James” used from Meetme.com. A 105.

Following the e-mail lead, police issued a subpoena to Meetme.com, and learned IP

information that again pointed to Defendant at 42 Byron Avenue, Tonawanda, New York.

A 105-106. A detective again assumed S.J.’s identity on Meetme.com and chatted with

“James,” during which “James” said he wanted to meet S.J. again, and discussed how

sexually aroused he was while communicating with her. A 106. Four days later, S.J.

identified a photograph of Defendant in an eight-photograph array. She said Defendant was

the person with whom she had met and had sex.             A 106-107.     S.J. also identified

photographs of the exterior and interior of 42 Byron Avenue as the place Defendant took her

to have sex. A 107.



          Based on this, Judge Wolfgang issued a warrant on April 8, 2014 (“Original

Warrant”), authorizing the search of 42 Byron Avenue, Tonawanda, New York for evidence

of Rape in the Third Degree, a violation of N.Y. PENAL LAW 130.25(2). A 100-111. The

warrant specifically authorized the search of “computers, computer systems, tablets, data

storage devices, including but not limited to compact discs, DVD’s [sic], flash drives, thumbs

[sic] drives, hard drives, etc.” A 100. The police executed the warrant and seized evidence,

including several electronic media storage devices as specified in the warrant. A 90.




                                              3
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 4 of 32




         On April 30, 2014, police sought to amend the Original Search Warrant to allow the

Western New York Regional Forensics Laboratory (“WNYRFL”) to search the devices the

officers seized (“Amended Search Warrant”). Judge Wolfgang issued the Amended Search

Warrant, which referenced and incorporated the Original Search Warrant. A 48



         On July 2, 2014, the police sought another amended search warrant from Judge

Wolfgang. The July 2 warrant authorized police and WNYRFL to search the electronic

devices they seized for evidence of child pornography. A 49-50.



         Defendant argued in his motion to suppress that the detective who sought the Original

Search Warrant omitted material information from the application. Dkt. 20. Specifically,

he asserted that the application failed to advise Judge Wolfgang that investigators viewed

surveillance video at the Burger King where Defendant allegedly took S.J., and at several

dollar stores in the area, but were unable to identify Defendant or S.J. in any videos. A 42.

Defendant also argued that the telephone number specified in the search warrant application,

which the police had gleaned from their initial Meetme.com investigation, differed from that

specified in a Lancaster Police Department report documenting the investigation. A 118-19,

145. Finally, Defendant argued that the warrant application did not advise Judge Wolfgang

that a rum bottle and bed sheets seized from Defendant’s house were negative when tested

for S.J.’s DNA, and that a rape kit administered to S.J. was negative for Defendant’s sperm.

A 119.




                                               4
      Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 5 of 32




        Magistrate Judge McCarthy recommended that the Court deny Defendant’s motion

to suppress physical evidence.         A 151-57.         Magistrate Judge McCarthy found that the

detective had not intentionally omitted his inability to corroborate the details S.J. gave.

Further, it did not mean that the detectives must necessarily have concluded that S.J. was

lying and failed to advise Judge Wolfgang. A 155-56. Moreover, S.J.’s reliability was

supported by other details of the investigation, notwithstanding the inability of the police to

corroborate the Burger King and dollar store details. A 156.



        As to the discrepancy between the telephone numbers, the magistrate judge found that

there was nothing to suggest that this was anything more than an error. A 156. And even

if the telephone trace was removed from the application, other information, including the IP

address associated with the Meetme.com profile, linked Defendant to the crime. A 157. 2



        This Court adopted the Report and Recommendation in its entirety, and denied

Defendant’s motion. Dkt. 36; A 165.



B.      The Plea Agreement and PSR

        Defendant pled guilty to two counts of producing child pornography.                       Dkt. 41.

These counts were not related to his sexual contact with S.J., but were based on Defendant’s

abuse of two other victims.




2 The DNA issue was apparently resolved at oral argument when the Government informed the Court that
the negative DNA tests post-dated the warrant application by approximately six weeks, and therefore could
not have been disclosed to Justice Wolfgang.

                                                     5
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 6 of 32




       As to Count 1, Defendant agreed that he had sexually abused “Victim 1,” his friend’s

child. The friend entrusted the child to Defendant so he could take her to the pool, the park,

church, or Chuck E. Cheese. The child called Defendant “Uncle Jay.” Defendant had sex

with the child more than once, and produced visual depictions of it. A 170. Concerning

Count 2, Defendant admitted that he had sexual intercourse with “Victim 2,” a child under

16 years of age, whom he met on a social networking website. He took pictures of the

encounter. Id. The government agreed to dismiss the remaining 4 counts of the Indictment.

Dkt. 41.



       The parties anticipated that Defendant’s Guidelines range of imprisonment was either

720 months or 262 to 327 months. A 173-74. Defendant and the government each reserved

the right to argue for a non-Guideline sentence. A 174.



       Defendant expressly waived his right to appeal any sentence of imprisonment of 720

months or less, and the government agreed that it would not appeal a sentence of 262 months

or more. A 174, 177. Defendant reserved his right under FED. R. CRIM. P. 11(a)(2) to

appeal “the denial of the defendant's motion for suppression of physical evidence seized by

way of a search warrant executed on 42 Byron Avenue, Tonawanda, New York, pursuant to

the report and recommendation of the Honorable Jeremiah J. McCarthy, United States

Magistrate Judge, entered on November 3, 2015, and the decision and order of the District

Court entered on January 5, 2016.” A 178.




                                              6
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 7 of 32




       At the Rule 11 plea colloquy, the District Court specifically addressed Defendant’s

waiver of his right to appeal his sentence.       A 196.   The district court stated the plea

agreement “makes clear that if I sentence you to a guidelines sentence or less, you give up

your right to appeal or to challenge the sentence for any other legitimate reasons; do you

understand?” A 196. Defendant replied: “I do.” Id.



       Probation prepared a PSR to assist the Court in sentencing. The PSR described

Defendant’s conduct in greater detail than the factual basis set forth in the plea agreement.

Law enforcement recovered approximately 144 photographs of Victim 1 from the “deleted

space” of a hard drive seized from Defendant’s residence, half of which met the definition of

child pornography.    Dkt. 62 ¶¶ 26-31.     At least one photograph depicted Defendant

performing oral sex on Victim 1. Id. ¶ 28. In others, Victim 1 is wearing lingerie and

exposing her vagina or her buttocks, and in yet another, Victim 1 is laying on her stomach

with Defendant on top of her with his penis on her buttocks. Id. ¶ 31. In an interview,

Victim 1 identified herself in three photographs, and said that she was 8 or 9 years old when

Defendant took them. Id. at ¶ 33. Victim 1’s mother said that Defendant had unsupervised

access to Victim 1 beginning when Victim 1 was 5 or 6 years old. Id. ¶ 32. Defendant was

roughly 30 to 32 years of age when he sexually abused Victim 1. Id. ¶ 34.



       Victim 2 told law enforcement that she and Defendant met through Meetme.com and

another social media application when Victim 2 was approximately 12 years old. Defendant

was approximately 30. Id. ¶ 38. On one occasion, Defendant picked her up at her home at

around midnight, drove her to his house, had sexual intercourse with her, and took


                                              7
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 8 of 32




photographs of her while she was naked. Defendant then took Victim 2 back to her house at

around 6 a.m. Id. ¶ 38. Victim 2’s mother confronted her and Victim 2 told her that she

had been with someone she met online. Victim 2 underwent a psychiatric examination for

thoughts of self-harm. Id. ¶ 39.



       In September 2013, when Victim 2 was still under 16, Defendant sent Victim 2 a friend

request on Meetme.com. They again met, Defendant had oral and vaginal sex with her at

his house, and again took photographs of her. Id. ¶ 40). Law enforcement recovered at least

19 photographs of Victim 2 from one of Defendant’s computers, in which she was nude and

exposing her breasts and vagina. In another photo, it appears that Defendant is having

sexual intercourse with her. Id. ¶ 41.



       The PSR also recounted the details of Defendant’s sexual contact with S.J., and the

investigation that followed.       Id. ¶¶ 17-25.   Finally, the PSR stated that FBI agents

interviewed three other young women, all of whom stated that they met Defendant on

Meetme.com when they were 16 years of age or younger, and that each of them engaged in

oral or vaginal sex with him while they were minors. Id. ¶¶ 85-91. One of them, who

identified herself as Defendant’s girlfriend when she was interviewed in September 2014, said

that she first had sex with him when she was 14 and he was in his twenties, and that he took

nude photographs of her. Id. ¶ 86. Another said that she believed Defendant fathered her

child. Id. ¶ 88. When she contacted Defendant and told him about the child, he allegedly

said, “I have another girlfriend and a kid on the way. I don’t have time for you.” Id.




                                               8
      Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 9 of 32




C.     Sentencing and post-conviction proceedings

       At sentencing, over Defendant’s objection, the district court adopted the findings of

the PSR and concluded that the Guidelines range for imprisonment was 720 months. A 313-

14. The Court imposed an aggregate sentence of 480 months’ imprisonment, consisting of

consecutive terms of 240 months on each count. A 333.



       Defendant appealed, arguing that his counsel was ineffective for failing to challenge

the validity of the search warrants, and that his sentence was unreasonable. The Second

Circuit affirmed his conviction, but declined to address the merits of Defendant’s ineffective

assistance of counsel claims.



       This Section 2255 motion followed. Defendant has not filed any previous motion for

relief in this Court.



                                       ARGUMENT

       The Court should deny Defendant’s motion, and should do so without an evidentiary

hearing. First, the motion is barred by (1) Defendant’s knowing and voluntary guilty plea,

supported by consideration; and (2) the collateral attack waiver contained within his plea

agreement.



       Furthermore, even if the motion were not barred on those grounds—and it is—his

claims are otherwise meritless. Although Defendant argues his counsel rendered ineffective

assistance on the suppression motion—by moving for suppression on Franks grounds rather


                                              9
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 10 of 32




than arguing lack of particularity and facial invalidity—counsel employed reasonable

strategy. In addition, Defendant fails to establish that the challenges he advocates would

have been successful and he therefore fails to establish that he was prejudiced.



       Additionally, although Defendant argues ineffective assistance at the plea

proceedings—by failing to (1) obtain a plea agreement guaranteeing a sentence less than the

statutory maximum and (2) arguing an affirmative defense regarding “active or coercive”

conduct—both claims are meritless. Defendant was, in fact, sentenced to less than the

statutory maximum, so counsel’s failure to get a guarantee to that effect cannot have resulted

in any prejudice. Furthermore, the affirmative defense argument is so lacking in merit that

Defendant cannot have suffered prejudice from counsel’s failure to make it.



       Finally, although Defendant argues that counsel was ineffective for failure to make

certain objections and sentencing, and for making reference to Defendant’s potential civil

commitment, the sentencing arguments, again, lack merit and fail to identify or establish

prejudice. The Court should therefore deny Defendant’s motion without an evidentiary

hearing.



I.     This motion is precluded by Defendant’s knowing and voluntary guilty plea and the
       collateral attack waiver in his guilty plea.

       It is well-settled that a knowing and voluntary collateral attack waiver in a plea

agreement will preclude a subsequent § 2255 motion. Sanford v. United States, 841 F.3d 578,

580-81 (2d Cir. 2016); United States v. Djelevic, 161 F.3d 104, 106-107 (2d Cir. 1998) (noting



                                              10
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 11 of 32




that it is “well-settled that a defendant's knowing and voluntary waiver of his right to

[collaterally attack] a sentence within an agreed upon guidelines range is enforceable”). The

Second Circuit has emphasized that collateral attack waivers should be enforced lest the Court

“render the plea bargaining process and the resulting agreement meaningless.” United States

v. Salcido-Contreras, 990 F.2d 51, 53 (2d Cir. 1993); see also United States v. Granik, 386 F.3d

404, 412 (2d Cir. 2004) (“Knowing and voluntary appellate waivers included in plea

agreements must be enforced because, if they are not, the covenant not to appeal becomes

meaningless and would cease to have value as a bargaining chip in the hands of

defendants.”).



       The only exception to this procedural bar is where alleged ineffectiveness of counsel

rendered the movant’s plea, and the appeal and collateral attack waivers therein, unknowing

and involuntary. See United States v. Hernandez, 242 F.3d 110, 113-14 (2d Cir. 2001) (per

curiam). Importantly, however, the movant bears the burden of establishing that a collateral

attack waiver was obtained unknowingly or involuntarily. United States v. Wildes, 910 F.2d

1484, 1486 (7th Cir. 1990); see also United States v. Hargrove, 2004 WL 2123497, *2 (W.D.N.Y.

August 10, 2004) (“the petitioner bears the burden of showing that the waiver of his right to

appeal or collateral attack his sentence was not knowing or voluntary”).



       Moreover, plea bargaining “is an essential component of the administration of justice.

Properly administered, it is to be encouraged.” Santobello v. New York, 404 U.S. 257, 260

(1971). “It is well settled that a voluntary and intelligent plea of guilty made by an accused




                                              11
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 12 of 32




person,     who     has     been     advised        by   competent      counsel,   may    not

be collaterally attacked.” Bousley v. United States, 523 U.S. 614, 621 (1998).

       The Supreme Court has further stated:

              A plea of guilty and the ensuing conviction comprehend all of
              the factual and legal elements necessary to sustain a binding,
              final judgment of guilt and a lawful sentence. Accordingly, when
              the judgment of conviction upon a guilty plea has become final
              and the offender seeks to reopen the proceeding, the inquiry is
              ordinarily confined to whether the underlying plea was both
              counseled and voluntary. If the answer is in the affirmative then
              the conviction and the plea, as a general rule, foreclose
              the collateral attack.

United States v. Broce, 488 U.S. 563, 569 (1989). Defendant's plea was indeed both counseled

and voluntary, and should therefore foreclose this collateral attack.



       A.    The collateral attack waiver in Defendant’s plea agreement precludes this
             motion.

       Here, Defendant’s plea agreement provides, in relevant part:

              [Defendant] understands that Title 18, United States Code,
              Section 3742 affords a defendant a limited right to appeal the
              sentence imposed. [Defendant], however, knowingly waives
              the right to appeal and collaterally attack any component of a
              sentence imposed by the Court, which falls within or is less than
              the sentencing range for imprisonment, a fine and supervised
              release set forth in Section III, ¶ 18(a), above, notwithstanding
              the manner in which the Court determines the sentence.


Dkt. 41, ¶ 25 (emphasis added). Defendant and the Government agreed that he would

waive his right to collaterally attack any sentence below 720 months’ incarceration. Id., ¶

18(a). The Court sentenced Defendant to 480 months’ incarceration, far below the

bargained-for maximum in the plea agreement. Dkt. 61. The collateral attack waiver was



                                               12
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 13 of 32




therefore triggered, and bars this motion. Sanford, 841 F.3d 578, 580 (2d Cir. 2016); United

States v. Gomez-Perez, 215 F.3d 315, 319 (2d Cir. 2000).



       B.   Defendant’s guilty plea was knowing and voluntary.

       Initially, it must be noted that Defendant did not challenge the validity of his guilty

plea on direct appeal, and therefore, to the extent the Court reads this motion as raising that

argument now, Defendant procedurally defaulted the claim.           Bousley, 523 U.S. at 621

(“petitioner contested his sentence on appeal, but did not challenge the validity of his plea.

In failing to do so, petitioner procedurally defaulted the claim he now presses on us.”)



       In any event, the record demonstrates that Defendant’s guilty plea was knowing and

voluntary. Defendant’s plea was executed pursuant to Rule 11 of the Federal Rules of

Criminal Procedure, which dictates that the District Court must ensure that a plea is knowing

and voluntary. Hill v. Lockhart, 474 U.S. 52 (1985). “A plea is voluntary when it is not

induced by threats or misrepresentations, and the defendant is made aware of the direct

consequences of the plea . . . [a] plea is knowing and intelligent when the defendant is

competent, aware of the charges and advised by competent counsel.” United States v.

Galbraith, 313 F.3d 1001, 1006 (7th Cir. 2002), citing Brady v. United States, 397 U.S. 742, 755

(1970); see also, Godinez v. Moran, 509 U.S. 389, 401 (1993) (the purpose of the “knowing and

voluntary” inquiry . . . is to determine whether the defendant actually does understand the

significance and consequences of a particular decision and whether the decision is uncoerced);

United States v. Ready, 82 F.3d 551, 557 (2d Cir. 1996).




                                              13
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 14 of 32




       “Three core concerns underlie [Rule 11]: (1) the guilty plea must be free from coercion;

(2) the defendant must understand the nature of the charges; and (3) the defendant must know

and understand the consequences of his guilty plea.” United States v. Siegel, 102 F.3d 477, 481

(11th Cir. 1996); see also United States v. Hernandez-Fraire, 208 F.3d 945 (11th Cir. 2000). To

accomplish this, Rule 11 “ensures a colloquy that ‘exposes the defendant’s state of mind in

the record through personal interrogation.’ ” Key v. United States, 806 F.2d 133, 136 (7th Cir.

1986) (citations omitted).    “[W]here the court has scrupulously followed the required

procedure, ‘the defendant is bound by his statements in response to that court’s inquiry.’ ”

Warner v. United States, 975 F.2d 1207, 1212 (6th Cir. 1992) (citations omitted).



       Here, Defendant’s guilty plea was both knowing and voluntary. Prior to accepting

his guilty plea, the Court questioned Defendant under oath and on the record. The Court

confirmed that Defendant was competent to enter a plea. A 187-188. The Court also

confirmed that Defendant reviewed the plea agreement with his attorney. A 188-189. The

Court confirmed that Defendant understood his right to counsel, his right to appeal, his trial

rights, the government’s burden of proof at trial, his right to cross-examine witnesses, his right

to remain silent, the nature of the charges against him, the maximum penalties he faced, and

the sentencing guidelines calculations in his case. A 186-193. The Court also ensured there

was a sufficient factual basis for the guilty plea. A 194-195.



       Critically, the Court confirmed Defendant’s understanding of the limitations on his

appellate rights after pleading guilty: “[the plea agreement] makes clear that if I sentence you

to a guidelines sentence or less, you give up your right to appeal or to challenge the sentence


                                               14
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 15 of 32




for any other legitimate reasons.” But the Court also confirmed Defendant’s limited right to

appeal the Court’s ruling on the suppression motion pursuant to Rule 11(a)(2). A 196-197.

Once the Court confirmed that Defendant understood his rights, the terms of the plea

agreement, and what he was giving up in exchange for his plea, it confirmed that Defendant

was not threatened or coerced, and that the plea agreement was not obtained in exchange for

any promises not contained in the agreement. A 198.



       Put simply, the record here unambiguously establishes that Defendant’s guilty plea

was intelligent, knowing, and voluntary. As such, Defendant waived his right to challenge

any alleged error prior his guilty plea. Bousley v. United States, 523 U.S. 614, 621 (1998);

United States v. Broce, 488 U.S. 563, 569 (1989).



       C.    The plea agreement is supported by consideration.

       Defendant cites United States v. Lutchman, 910 F.3d 33 (2d Cir. 2018).             The

Government reads this as arguing that Defendant was denied effective assistance of counsel

at his plea due to his attorney’s failure to obtain a more favorable plea agreement. Dkt. 74,

at 31-32 (“That my attorney did not negotiate for a plea agreement that contained any

provisions which would limit the eventual sentence of incarceration below the statutory

maxima, counsel was ineffective”). Nevertheless, to the extent the Court reads Defendant’s

citation to Lutchman as a challenge to the sufficiency of the consideration underlying the plea

agreement it should be rejected.




                                               15
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 16 of 32




       The Second Circuit has held that a criminal defendant may challenge the validity of a

guilty plea on the ground that it is not supported by consideration. United States v. Brunetti,

376 F.3d 93, 95 (2d Cir. 2004) (“we agree with the First Circuit . . . that a guilty plea can be

challenged for contractual invalidity, including invalidity based on a lack of consideration”).

However, for a guilty plea to be supported by sufficient consideration, a defendant need only

receive a chance at a reduced sentence, or be allowed to retain a right ordinarily forfeited. Id.

(“[defendant] decided to trade a guilty plea for a chance at a reduced sentence. An element of

risk was part of his bargain.”); United States v. Sensei, 542 Fed. Appx. 8, 11 (2d Cir. 2013)

(finding that a plea was supported by consideration because the government allowed

defendant to appeal the suppression ruling, thereby “provid[ing] him the ability to appeal on

the Fourth Amendment issue while entering a guilty plea ‘for a chance at a reduced sentence.’

”) (citations omitted).



       Here, Defendant received two primary benefits in exchange for his guilty plea. First,

the Government allowed Defendant to plead guilty to 2 counts of a 6-count indictment.

Compare Dkt. 9 (Indictment), with Dkt. 41 (Plea Agreement).                By pleading guilty,

Defendant escaped prosecution for 4 counts of possession of child pornography under 18

U.S.C. § 2252A(a)(5)(B), and 18 U.S.C. § 2252A(b)(2). Each of those additional charges

carried the potential for a substantial period of incarceration, which could have run

consecutively to the charges to which he pled guilty. See id.




                                               16
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 17 of 32




       Second, the plea agreement allowed Defendant to both plead guilty (securing a

reduced sentence) and retain the right to appeal the district court’s decision on his suppression

motion. Dkt. 41 ¶ 28. Thus, he was given the benefits of a guilty plea to only 2 charges, and

was still allowed a chance to reduce his sentence further by appealing the Court’s suppression

decision. The guilty plea was therefore supported by consideration. Brunetti, 376 F.3d at

95; Sensei, 542 Fed. Appx. at 11 (2d Cir. 2013).



        Lutchman is readily distinguishable. In Lutchman, the defendant was charged by

criminal complaint with one count of attempting to provide material support to a terrorist

organization under 18 U.S.C. § 2339B(a)(1). See 16-CR-06071-FPG, Dkt. 1. The defendant

waived indictment and pled guilty to a single-count information charging 18 U.S.C.

§ 2339B(a)(1). 16-CR-06071-FPG, Dkt. 19. In the plea agreement, the Government stated

that it would “recommend the statutory maximum of 240 months imprisonment.” 16-CR-

06071-FPG, Dkt. 20 ¶ 14. Because, inter alia, the defendant pled guilty to the sole count of

the information, the government did not identify any additional charges that it could prove at

trial, and the government asserted that it would seek the statutory maximum on the sole

charge, the Court found that the defendant did not receive any benefit for his guilty plea and

it therefore lacked consideration. Lutchman, 910 F.3d at 37-38.



       By contrast, Defendant escaped prosecution for 4 counts of possession of child

pornography under 18 U.S.C. § 2252A(a)(5)(B), and 18 U.S.C. § 2252A(b)(2)—each of which

could have substantially increased his sentence. Moreover, defendant was given the ability

to plead guilty while retaining the right to appeal the district court’s decision on his


                                               17
      Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 18 of 32




suppression motion. Dkt. 41 ¶ 28. Thus, unlike the defendant in Lutchman, Defendant

received a substantial benefit for his guilty plea—the chance for a reduced sentence, and a

promise not to pursue additional charges for which there was ample proof.                For these

reasons, Defendant’s guilty plea is valid and bars this motion.



II.       The Court should deny Defendant’s motion on the merits.

          Should the Court somehow find that this motion is not barred by Defendant’s knowing

and voluntary guilty plea and the collateral waiver, the Court should deny the motion on the

merits.

          Section 2255(a) provides:

                 A prisoner in custody under sentence of a court established by
                 Act of Congress claiming the right to be released upon the
                 ground that the sentence was imposed in violation of the
                 Constitution or laws of the United States, or that the court was
                 without jurisdiction to impose such sentence, or that the sentence
                 was in excess of the maximum authorized by law, or is otherwise
                 subject to collateral attack, may move the court which imposed
                 the sentence to vacate, set aside or correct the sentence.

18 U.S.C. § 2255(a). “Because collateral challenges are in tension with society’s strong

interest in the finality of criminal convictions, the courts have established rules that make it

more difficult for a defendant to upset a conviction by collateral, as opposed to direct, attack.”

Yick Man Mui v. Unites States, 614 F.3d 50, 53 (2d Cir. 2010).



          A defendant asserting ineffective assistance of counsel faces a “difficult two-part test.”

DeLuca v. Lord, 77 F.3d 578, 584 (2d Cir. 1996). The defendant must (1) demonstrate

that counsel's performance was deficient as measured against “an objective standard of



                                                 18
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 19 of 32




reasonableness . . . under prevailing professional norms,” and (2) affirmatively prove

that counsel's deficient performance was prejudicial to his case. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984); see also Vadas v. United States, 527 F.3d 16, 20 (2d Cir. 2007).



       To satisfy the first prong of Strickland, the defendant must do more than show, post hoc,

that his counsel employed poor strategy. Rather, the defendant bears the “heavy burden” of

establishing that his counsel “made errors so serious that [he] was not functioning as the

‘counsel’ guaranteed . . . by the Sixth Amendment.” Strickland, 466 U.S. at 687; United States

v. Gaskin, 364 F.3d 438, 468 (2d Cir. 2004). Thus, there is a “strong presumption” that

defense counsel's conduct falls within the broad spectrum of reasonable professional

assistance because “[i]t is all too tempting for a defendant to second-guess counsel's assistance

after conviction or adverse sentence . . . .” Strickland, 466 U.S. at 689; Vadas, 527 F.3d at 20.

“A fair assessment of attorney performance requires that every effort be made to eliminate the

distorting effects of hindsight.” Rompilla v. Beard, 545 U.S. 374, 408 (2005). “It is therefore

only the rare claim of ineffective assistance of counsel that should succeed under the properly

deferential standard to be applied in scrutinizing counsel's performance.” Strickland, 466

U.S. at 711.



       To satisfy the second prong of Strickland, the defendant must establish a “reasonable

probability” that, but for counsel's unprofessional errors, the result of the proceeding would

have been different, i.e., a probability sufficient to undermine confidence in the

outcome. Strickland, 466 U.S. at 694. A defendant cannot establish prejudice merely by

showing that an alleged error had “some conceivable effect” on the result because “not every


                                               19
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 20 of 32




error that conceivably could have influenced the outcome undermines the reliability of the

result of the proceeding.” Strickland, 466 U.S. at 693.


       A.    Defendant waived his right to argue ineffective of assistance of counsel with
             respect to his suppression motion, and that claim in meritless in any event.

       Defendant first alleges that his counsel was ineffective when moving for suppression.

Dkt. 74, at 15-30. Defendant argues that his trial counsel should have argued that the first

search warrant was not sufficiently particular, the amended warrant was facially invalid, and

they could not be saved by the good faith exception. Id. Defendant waived this argument

by pleading guilty, and it is meritless.


             1.    Defendant waived his ineffective assistance argument by pleading guilty.

       As discussed above, it is well-settled that “[a] defendant who ‘pleads guilty

unconditionally while represented by counsel may not assert independent claims relating to

[the deprivation of constitutional rights that occurred] prior to the entry of the guilty plea.’

” United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997) (alterations in original), citing United

States v. Coffin, 76 F.3d 494, 497 (2d Cir.1996). “Rather, a defendant ‘may only attack the

voluntary and intelligent character of the guilty plea by showing that the advice he received

from counsel was not within [acceptable] standards . . . ’ ” Id. (alternations in original),

citing Tollett v. Henderson, 411 U.S. 258, 267 (1973).



       Here, Defendant pled guilty and reserved his right to appeal only the merits of the

suppression motion. Dkt. 41 ¶ 28. Defendant did not reserve his right to assert ineffective

assistance of counsel with respect to that motion. Moreover, Defendant does not contend



                                                20
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 21 of 32




that his counsel’s alleged ineffectiveness with respect to the suppression motion affected his

decision to plead guilty. See e.g., Parisi v. United States, 529 F.3d 134, 138-139 (2d Cir. 2008)

(noting that an ineffective assistance of counsel claim survives a guilty plea only where the

ineffectiveness directly implicates the advice given to defendant with respect to his decision to

take the plea). He therefore waived this argument by pleading guilty, and the Court should

dismiss the motion in that respect without a hearing. Torres, 129 F.3d at 715 (treating pre-

plea ineffectiveness as waived upon entry of guilty plea).



       Moreover, Defendant does not allege, nor can he prove, that his counsel’s alleged

ineffectiveness—particularly with respect to the suppression issue—caused him to plead

guilty, or that, but for the alleged error, he would have insisted on going to trial. See Hill v.

Lockhart, 474 U.S. 52, 59 (1985).



             2.   Defendant’s counsel was not ineffective in his pretrial suppression
                  strategy.

     Defendant’s claim that his counsel was ineffective when moving to suppress evidence is

nothing more than post hoc disagreement with reasonable trial strategy, and cannot satisfy the

first prong of Strickland.   Additionally, Defendant has not established that moving for

suppression on different grounds would have been successful. He cannot therefore satisfy

the second prong of Strickland because he was not prejudiced.


                  a. Defendant’s counsel acted reasonably when he moved to suppress
                     evidence on Franks grounds.

     Defendant’s counsel was not ineffective because he employed reasonable trial strategy



                                               21
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 22 of 32




when challenging the searches. Defendant’s counsel argued that the search warrants were

invalid because the government allegedly omitted material facts from the search warrant

applications. A 42-44, 115-130. Specifically, Defendant’s counsel argued that the officers

were required to apprise the court of evidence that undercut the credibility of S.J., the sole

witness.   Id.   This was reasonable pretrial strategy, given the detectives’ inability to

corroborate the details of the victim’s statements. United States v. Banks, 08-CR-510, 2009

WL 3165766 (N.D.N.Y. 2009) (granting Franks hearing where the government recklessly

relied on an unreliable complainant).



       Because this victim’s testimony formed the primary basis for the warrant application,

the officers would have lacked probable cause for the warrant if the court found her testimony

not credible. Challenging the search on that ground was therefore reasonable. Defendant

has not met his heavy burden of establishing that his counsel’s conduct fell outside the broad

spectrum of reasonable professional assistance. Strickland, 466 U.S. at 689; Vadas, 527 F.3d

at 20. The motion should be denied.


                  b. Defendant was not prejudiced by his counsel’s pretrial strategy.

       Even assuming that Defendant’s counsel was constitutionally deficient in his pretrial

strategy, Defendant cannot satisfy the second Strickland prong and establish that he was

prejudiced by the error. This is because it is not clear that the alternative grounds for

suppression that he now advances would have been successful if asserted.




                                             22
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 23 of 32




       First, the Original Search Warrant was sufficiently particularized. To be sufficiently

particular, a warrant must: (1) identify the specific offense for which the police have

established probable cause; (2) describe the place or places to be searched; and (3) specify the

items to be seized by their relation to a designated crime. United States v. Galpin, 720 F.3d

436, 445-46 (2d Cir. 2013).



       Here, the Original Warrant was issued based upon probable cause to believe that

Defendant had committed Rape in the Third Degree. A 100-111. To facilitate the rape,

officers alleged that Defendant used a computer to “chat” with his victim and persuade her

to engage in sexual activity with him. A 103. Thus, the warrant allowed police to search

the house located at Defendant’s address, and authorized them to seize certain enumerated

electronic devices.    Chat logs, transcripts, screen shots, or other records of these

communications could easily be stored on digital storage media and the warrant authorized

their seizure. Contrary to Defendant’s argument here, they bear a sufficient relation to the

suspected crime. See, e.g., United States v. Triplett, 684 F.3d 500, 504-506 (5th Cir. 2012)

(finding that warrant authorizing broad seizure of electronic devices to search for evidence of

missing person was sufficiently particular). Therefore, contrary to Defendant’s argument,

the warrant was sufficiently particularized and his new grounds for suppression with respect

to the Original Search Warrant were unlikely to succeed.



       Moreover, even assuming the Original Search Warrant was not sufficiently particular,

and the Amended Search Warrant is facially invalid for failure to sufficiently incorporate the

Original Search Warrant, the Court would likely have denied suppression under the good


                                              23
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 24 of 32




faith exception to the exclusionary rule. See United States v. Leon, 468 U.S. 897, 919-21

(1984).



          “[E]vidence obtained in objectively reasonable reliance on a subsequently invalidated

search warrant cannot justify the substantial costs of exclusion and will not be suppressed.”

United States v. Eldred, 933 F.3d 110, 118 (2d Cir. 2019), citing Leon, 468 U.S. at 922.

“[W]hen the agents executing a search warrant act with an objectively reasonable good-faith

belief that their conduct is lawful, improperly obtained evidence remains admissible because

in such circumstances the deterrence rationale loses much of its force, and exclusion cannot

pay its way.” Id. (citations and internal quotation marks omitted). Although the Court will

not consider unincorporated, unattached supporting documents to cure a constitutionally

defective warrant, “those documents are still relevant to [the] determination of whether the

officers acted in good faith.” Id., citing United States v. Rosa, 626 F.3d 56, 64 (2d Cir. 2010).



          Here, even if the Original Search Warrant were not sufficiently particular, that

technical legal flaw was not apparent on the face of the warrant such that the officers could

be charged with knowledge that the search was unconstitutional. United States v. Raymonda,

780 F.3d 105, 119-20 (2d Cir. 2015) (holding that a police officer is allowed to rely on the

legal determination to issue a warrant, provided it is done in good faith). Thus, the officers

acted reasonably when they relied on Judge Wolfgang’s legal determination to issue the

warrant. Leon, 468 U.S. at 921 (“In the ordinary case, an officer cannot be expected to

question the magistrate's probable-cause determination”); United States v. Falso, 544 F.3d 110,

129 (2d Cir.2008) (agents acted reasonably in relying on judge's probable cause determination


                                               24
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 25 of 32




because “the error . . . was committed by the district court in issuing the warrant, not by the

officers who executed it”); United States v. Cancelmo, 64 F.3d 804, 807 (2d Cir.1995) (holding

that any error in issuance of warrant was “attributable to the magistrate who determined that

the facts as alleged by the agents established probable cause”); United States v. Thomas, 757

F.2d 1359, 1368 (2d Cir.1985) (holding that, where magistrate, “whose duty it is to interpret

the law,” determined that canine sniff could form basis for probable cause, “it was reasonable

for the officer to rely on this determination”).



       Moreover, as acknowledged in Defendant’s motion (Dkt. 74, at 18-19), officers sought

the Amended Search Warrant to allow the WNYRCFL to search the devices that were seized.

Dkt. 74, at 18-19. At a minimum, even if the Amended Search Warrant did not meet the

technical standard for incorporation, it at least referenced the Original Search Warrant, which

specified that there was probable cause to search for evidence of third degree rape, including

evidence of electronic communications between Defendant and S.J. A 100-111. A police

officer or forensic examiner reading the Amended Search Warrant, its incorporation

language, and the Original Search Warrant would reasonably believe that it was legally

sufficient to authorize the search. It is unreasonable to charge a police officer in this situation

with knowledge that the incorporation language in the Amended Search Warrant was legally

insufficient. Id.



       Defendant’s arguments regarding the officer’s alleged bad faith miss the mark.

Defendant argues that officers suspected Defendant of possessing child pornography and then

performed an overly broad search of his electronic devices to find it. However, as Defendant


                                                25
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 26 of 32




himself points out, Judge Wolfgang did not find probable cause to believe that Defendant

disseminated indecent material to a minor, and struck that crime from the warrant. It was

therefore reasonable for the officers to also assume that scope of the warrant, like the probable

cause determination, was the product of Justice Wolfgang’s reasoned legal analysis, and that

she had, in fact, found probable cause to believe Defendant’s electronic devices contained

evidence of rape in the third degree and crafted the warrant accordingly. Leon, 468 U.S. at

921; Falso, 544 F.3d at 129; Cancelmo, 64 F.3d at 807; Thomas, 757 F.2d at 1368. Thus, the

officers’ reliance on the Original Search Warrant and Amended Search Warrant was

reasonable, and the evidence would not have been suppressed.


          B.    Defendant’s counsel was not ineffective during plea proceedings.

          Defendant also argues that his counsel was ineffective in the plea proceedings because

he failed to secure a plea that guaranteed a sentence less than the statutory maximum, and

because he failed to inform Defendant of a patently meritless actual innocence defense. Dkt.

74, at 30-34.


                1.   Defendant’s counsel was not ineffective by not negotiating for a sentence
                     below the statutory maximum.

          Defense counsel was not ineffective in his plea negotiations because counsel did, in

fact, secure a sentence less than the statutory maximum.          Defendant therefore cannot

establish prejudice from counsel’s failure to get a guarantee when counsel obtained the desired

result.




                                                26
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 27 of 32




            2.    Defendant’s counsel was not ineffective for not informing him of a
                  patently meritless affirmative defense.

       Defendant also argues that his counsel was ineffective at his plea for failing to inform

him of a potential “affirmative defense” as to count 2—specifically, under Ninth Circuit case

law the Government must prove that he exerted “active or coercive conduct” upon his victim

to be convicted under 18 U.S.C. § 2251. Dkt. 74, at 33. Defendant thus argues that he had

a potential actual innocence defense because “I did not know, nor could the government

prove, that I was active or coercive in the situation resulting in Count 2.” Id. At 34.



       This claim is belied by the record. First, the case law Defendant cites in inapposite.

United States v. Cooker involved a defendant who engaged in a sexually charged conversation

with a minor that culminated in an otherwise unsolicited picture of the minor’s genitals. 360

F.Supp.3d 1095, 1106-1107 (E.D. Wa . 2019). The Court found that this conduct was

insufficient for a reasonable juror to conclude that the defendant “persuaded, encouraged,

induced, enticed, or coerced” the victim to send the sexually explicit photo, and the defendant

was therefore convicted based on an insufficient plea. Id., at 1108.



       Here, by contrast, Defendant was accused of—and admitted to—communicating with

a minor via social media, agreeing with the minor to meet, having sexual intercourse with the

minor, and taking pictures of the act, which clearly satisfies the elements of the offense. Plea

¶ 7; 18 U.S.C. 2551. Thus, Defendant did not have a viable actual innocence defense, and

his counsel was not ineffective for failing to pursue or inform him of a wholly inapplicable

defense. See Arena, 180 F.3d at 396-397; see also Hill v. Lockhart, 474 U.S. 52, 59 (1985)



                                              27
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 28 of 32




(“where the alleged error of counsel is a failure to advise the defendant of a potential

affirmative defense to the crime charged, the resolution of the prejudice inquiry will depend

largely on whether the affirmative defense likely would have succeeded at trial”).



       Moreover, the Court confirmed that Defendant understood the elements of the

offenses to which he was pleading guilty, and that Defendant committed the acts alleged in

paragraph 7 of the plea agreement. A 191-193. Thus Defendant’s conclusory allegation

that he did not understand the “standard required to prove that he committed the offense” is

belied by the record and his own statements in open court.



       For all of these reasons, Defendant’s claim that he was denied effective assistance of

counsel during his plea is meritless and should be dismissed without an evidentiary hearing.



       C.    Defendant’s counsel was not ineffective at sentencing.

       Defendant argues that his counsel was ineffective at sentencing for three reasons: (1)

failing to object to information in the PSR that he fathered a child with A.M.M., which he

claims is belied by paternity testing; (2) allegedly portraying Defendant as a “sexual predator”;

and (3) failing to object to the Court’s reference to a video tape of Defendant sexually

assaulting what appeared to be an unknown 13-year old girl, and whom Defendant now

claims is actually 19 years old. Dkt. 74, at 34-39.



       The Court must apply the same two-prong test from Strickland, however, “[w]ith

respect to a claim of ineffective assistance in sentencing, the defendant must show a


                                               28
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 29 of 32




reasonable probability that, but for counsel’s substandard performance, he would have

received a less severe sentence.” Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir.

2013), citing Lafler v. Cooper, ––– U.S. ––––, 132 S. Ct. 1376, 1387 (2012).



            1.     Defendant’s counsel was not ineffective for failing to object to an
                   isolated allegation in an extensive PSR.

       Defendant’s first allegation of ineffective assistance—the failure to object to the PSR

insofar as it referenced his sexual assault of A.M.M. and paternity to her child—is meritless.

Even assuming that Defendant is not the father of A.M.M.’s child, and that his counsel was

aware of this (there is no evidence to conclusively support either conclusion) Defendant

cannot establish that he was prejudiced. The PSR notes many other instances of Defendant

sexually assaulting minor girls (including an 8-year old), producing child pornography, and

possessing child pornography. It establishes that Defendant sexually assaulted at least six

other victims besides A.M.M, and exhibited a long history of exploiting minor girls for his

own sexual gratification. Despite this, Defendant received a sentence that was 20 years less

than the guideline sentence for his crimes. Put simply, Defendant cannot establish that but

for his counsel’s failure to contest Defendant’s paternity of A.M.M.’s child, he would have

received an even less severe sentence. See Gonzalez, 722 F.3d at 130.



              2.    Defendant’s counsel was not ineffective for making fleeting reference
                    to the possibility of future civil confinement to minimize the need for
                    deterrence.

       Further, Defendant’s second allegation of ineffectiveness is also meritless inasmuch as

it was reasonable strategy and did not prejudice him. The record is clear that defense



                                              29
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 30 of 32




counsel’s fleeting references to potential civil commitment were intended to demonstrate that

a long sentence of incarceration was not necessary to deter future offending under 18 U.S.C.

§ 3553(a)(2). It was not, as Defendant inexplicably argues, to paint him as a sexual predator.

See A 322-323.     Given the magnitude of Defendant’s conduct, and the Government’s

arguments regarding the need for a long prison sentence to deter Defendant from further

offending, it was reasonable strategy for Defendant’s counsel to note that he may be civilly

confined in the future. See Strickland, 466 U.S. 668. By doing so, he undercut one of the

Government’s primary arguments with respect to the 18 U.S.C. § 3553(a) factors.



       Moreover, Defendant’s counsel submitted an extensive sentencing memo discussing

his difficult childhood, strong family ties, short criminal history, and unlikelihood to re-

offend, then argued extensively for lenience at the sentencing hearing. A 202-219. To the

extent it was improper to mention civil confinement, it was de minimis—Defendant’s counsel

did so once in his sentencing memorandum and once during his oral presentation. A 204,

323. This amounts to two fleeting references in an extensive and comprehensive plea for

mercy. Defendant cannot establish that these fleeting references prejudiced him, or that he

would have received a more lenient sentence but for these errors.



              3.   Defendant’s counsel was not ineffective for failing to object to the
                   Court’s characterization of Defendant’s prior conduct.

       Lastly, Defendant argues that his counsel was ineffective for not objecting when the

Court referenced a VHS depicting Defendant sexually assaulting an unknown girl, who he

now claims was 19 years old. Even assuming the girl was, in fact, 19 years old (for which



                                             30
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 31 of 32




Defendant does not provide support now, and did not allege at sentencing), Defendant does

not allege that his counsel was even aware of the girl’s true age. Moreover, for the same

reasons that defense counsel’s other ostensible errors were not prejudicial, Defendant cannot

establish that he was prejudiced by this either. Put simply, there was ample evidence that

Defendant was a serial predator who sexually assaulted and exploited multiple minor girls for

his own gratification. Defendant cannot establish, against the total of his conduct, that he

would have received a more lenient sentence had the Court believed that the girl was 19 years

old and not 13.



     For all of these reasons, defense counsel was not ineffective at sentencing, and the

motion should be denied without a hearing.



                                      CONCLUSION

       For the foregoing reasons, the government respectfully submits the Court should deny

Defendant’s motion in its entirety.


       DATED: Buffalo, New York, January 31, 2020.

                                                  JAMES P. KENNEDY, JR.
                                                  United States Attorney

                                          BY:     s/ DAVID J. RUDROFF
                                                  Assistant United States Attorney
                                                  United States Attorney=s Office
                                                  Western District of New York
                                                  138 Delaware Avenue
                                                  Buffalo, New York 14202
                                                  (716) 843-5806
                                                  David.Rudroff@usdoj.gov



                                             31
     Case 1:15-cr-00002-WMS-JJM Document 81 Filed 01/31/20 Page 32 of 32




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

       v.                                                    19-CV-1365-S
                                                             15-CR-0002-S
JASON SMITH,

                             Defendant.


                               CERTIFICATE OF SERVICE


       I hereby certify that on January 31, 2020, I electronically filed, the foregoing

GOVERNMENT’S RESPONSE TO DEFENDANT JASON SMITH’S MOTION TO

VACATE, SET ASIDE, OR CORRECT HIS SENTENCE and I mailed the foregoing, by

the U.S. Postal Service, to the following participant:


              Brian Avery Smith (#61750-019)
              Northeast Ohio Correctional Center
              2240 Hubbard Road
              Youngstown, Ohio 44505



                                                   s/ JENNIFER L. ATKINS




                                              32
